                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


    ROBYN KRAVITZ, et al.                             Civil Action No. 8:18-cv-01041-GJH

                         Plaintiffs,
          v.                                          Hon. George J. Hazel


    U.S. DEPARTMENT OF COMMERCE, et
    al.
                    Defendants.


                                                      Civil Action No. 8:18-cv-01570-GJH
    LA UNIÓN DEL PUEBLO ENTERO, et al.
                    Plaintiffs,
         v.                                           Hon. George J. Hazel


    WILBUR L. ROSS, in his official capacity
    as U.S. Secretary of Commerce, et al.

                         Defendants.


    PLAINTIFFS’ RULE 60(B)(2) MOTION FOR RELIEF FROM FINAL JUDGMENT &
            REQUEST FOR INDICATIVE RULING UNDER RULE 62.1(A)

         In accordance with Federal Rule of Civil Procedure 60(b)(2), Plaintiffs in Kravitz et al. v.

U.S. Dep’t of Commerce, et al., No. 8:18-cv-01041 and LUPE v. Ross, Case No. 8:18-cv-01570-

GJH seek relief from this Court’s April 5, 2019 judgment on Plaintiffs’ claims based on the

equal protection guarantee of the Fifth Amendment Due Process Clause (all Plaintiffs) and 42

U.S.C. § 1985 (LUPE Plaintiffs). Because these cases are currently on appeal to the United

States Court of Appeals for the Fourth Circuit1, Plaintiffs request an immediate indicative ruling



1
 Defendants filed notices of appeal for each of the above-captioned cases on April 8, 2019, and
LUPE Plaintiffs filed a cross-appeal on April 16, 2019. The Fourth Circuit consolidated all three
appeals under No. 19-1382.
                                                  1
under Federal Rule of Civil Procedure 62.1(a) that this Court would be inclined to grant

Plaintiffs’ Rule 60(b)(2) motion or that it raises a substantial issue on which Plaintiffs may then

move for limited remand by the Fourth Circuit restoring this Court’s full jurisdiction over the

Equal Protection and § 1985 claims.

       Plaintiffs seek relief under Rule 60(b) in light of new relevant evidence made public on

May 30, 2019, which Plaintiffs could not previously have discovered despite their diligent

discovery efforts. As explained in the accompanying memorandum, the newly discovered

evidence reveals that the citizenship question was motivated by a desire to dilute Hispanic

representation to the advantage of Republicans and non-Hispanic whites, and establishes that the

Secretary, his advisors, and DOJ officials conspired with a prominent Republican redistricting

strategist to add the citizenship question to the 2020 Census for that racially discriminatory

purpose.


Dated: June 3, 2019                           Respectfully Submitted,


                                              /s/ Daniel Grant (Bar. No. 19659)
                                              /s/ Denise Hulett

                                              COVINGTON & BURLING LLP
                                              Shankar Duraiswamy*
                                              José E. Arvelo*
                                              Dustin Cho*
                                              Amee Frodle*
                                              Daniel Grant (Bar. No. 19659)
                                              Bianca Nunes*
                                              Tina M. Thomas*

                                              One CityCenter
                                              850 Tenth Street, NW
                                              Washington, D.C. 20001-4956
                                              Tel: (202) 662-6000
                                              Fax: (202) 662-6302
                                              dgrant@cov.com

                                                 2
sduraiswamy@cov.com
jarvelo@cov.com
dcho@cov.com
afrodle@cov.com
bnunes@cov.com
tthomas@cov.com

P. Benjamin Duke*
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405
Tel: (212) 8411000
Fax: (212) 841-1010
pbduke@cov.com

Lawrence A. Hobel*
Karun Tilak*
COVINGTON & BURLING LLP
Salesforce Tower, 415 Mission Street
San Francisco, CA 94105-2533
Tel: (415) 591-6000
Fax: (415) 591-6091
lhobel@cov.com
ktilak@cov.com

Attorneys for Kravitz Plaintiffs


MEXICAN AMERICAN LEGAL DEFENSE
AND EDUCATIONAL FUND
Thomas A. Saenz*
Nina Perales *
Denise Hulett*
Andrea Senteno*
Burth G. López (Bar No. 20461)
Tanya G. Pellegrini*
Julia A. Gomez*

1016 16th Street NW, Suite 100
Washington, DC 20036
Phone: (202) 293-2828
tsaenz@maldef.org
nperales@maldef.org
dhulett@maldef.org
asenteno@maldef.org

   3
blopez@maldef.org
tpellegrini@maldef.org
jgomez@maldef.org

Attorneys for LUPE Plaintiffs

ASIAN AMERICANS ADVANCING JUSTICE |
AAJC
John C. Yang*
Terry Ao Minnis (Bar No. 20547)
Niyati Shah*

1620 L Street, NW, Suite 1050
Washington, DC 20036
Phone: (202) 815-1098
Facsimile: (202) 296-2318
jyang@advancingjustice-aajc.org
tminnis@advancingjustice-aajc.org
nshah@advancingjustice-aajc.org

Attorneys for LUPE Plaintiffs

*Admitted pro hac vice




   4
                                CERTIFICATE OF SERVICE

       I certify that on this 3rd day of June 2019, I caused a copy of the foregoing Motion and all

accompanying filings to be sent to all parties receiving CM/ECF notices in this case.


                                               By: /s/
                                                            Daniel T. Grant




                                                5
